Case: 19-60760     Document: 00516084747         Page: 1    Date Filed: 11/08/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   November 8, 2021
                                  No. 19-60760                       Lyle W. Cayce
                                                                          Clerk

   Jeevithan Arulnanthy,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                         Petition for Review of an Order
                      of the Board of Immigration Appeals
                              BIA No. A215 947 323


   Before Jolly, Haynes, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         The question presented is whether Jeevithan Arulnanthy is entitled to
   asylum and relief under the Convention Against Torture. We deny the
   petition on the first ground and remand on the second.
                                        I.
         Petitioner Jeevithan Arulnanthy grew up in Sri Lanka as part of that
   country’s Tamil ethnic minority. He left in June 2018 and entered the United
   States through the Mexican border in September. Immigration officials
   apprehended Arulnanthy within hours of his arrival and determined that he
Case: 19-60760     Document: 00516084747           Page: 2   Date Filed: 11/08/2021




                                    No. 19-60760


   had entered the country illegally. So they detained him in anticipation of
   removal proceedings.
          Three weeks later, an asylum officer conducted a credible-fear
   interview. 8 U.S.C. § 1225(b)(1)(B). Arulnanthy stated during the interview
   that he feared returning to Sri Lanka based on two encounters with the
   Criminal Investigation Department (“CID”) of the Sri Lanka Police. The
   first took place on January 3, 2018, after CID officials discovered that
   Arulnanthy was planning to participate in a local election as a member of the
   Tamil National Alliance Party. Arulnanthy explained that the officials “came
   to [his] home,” “took [him] to their office,” and “kept [him] for two days
   and beat [him]” while telling him he “should not contest the election and
   [should] not be involved in public issues.” The second encounter took place
   on May 19, 2018, after Arulnanthy attended a “memorial function” the
   previous day. Arulnanthy told the asylum officer that CID officials once again
   came to his house but found only his mother there. The asylum officer ended
   the interview by asking Arulnanthy if he would like to alter or add to his
   statement and if there was anything else of import that they had not yet
   discussed. Arulnanthy responded “No” to both questions. The asylum
   officer determined that Arulnanthy had established a credible fear of
   persecution based on his political opinion as a supporter of the Tamil
   National Alliance Party.
          Soon thereafter, the Department of Homeland Security issued a
   Notice to Appear alleging that Arulnanthy was subject to removal for
   entering the country at an impermissible location and without the required
   documentation. See 8 U.S.C. § 1182(a)(6)(A)(i), (7)(A)(i)(I). Arulnanthy
   conceded the charges against him, and the immigration judge (“IJ”) found
   him removable. Arulnanthy indicated that he intended to apply for asylum
   and withholding of removal under the Immigration and Nationality Act




                                         2
Case: 19-60760      Document: 00516084747           Page: 3     Date Filed: 11/08/2021




                                     No. 19-60760


   (“INA”), along with relief under the Convention Against Torture
   (“CAT”).
          Arulnanthy asked the Justice Department for relief in February 2019.
   When asked to explain why he feared torture and or other harm upon his
   return to Sri Lanka, Arulnanthy mentioned his past encounters with the CID,
   his Tamil ethnicity, and his political activity. Like his credible-fear interview,
   Arulnanthy’s application included a summary of his January 3 and May 19
   encounters with the CID. His description of the January 3 incident remained
   largely the same. But a central detail about the May 19 incident was different:
   Though Arulnanthy had previously asserted that CID officials spoke with his
   mother on that date after finding him absent, he now stated that the officials
   visited his home and “question[ed] [him]” directly about his participation in
   the memorial service. Arulnanthy also mentioned a CID run-in he hadn’t
   before—namely, that “[o]n May 10, 2018, the CID came to my house again
   and . . . w[ere] talking to my mother . . . so I ran from the back door and went
   to my relative’s house.”
          Arulnanthy testified in support of his application at a hearing before
   the IJ a few months later. Regarding his experience on January 3, Arulnanthy
   said the CID visited his home and “asked [him] to come to the CID office”—
   and that he voluntarily did so. The Government highlighted on cross-
   examination the inconsistency between that testimony and Arulnanthy’s
   prior statement (in his credible-fear interview) that the CID “took him with
   them.” Regarding the May 10 incident first mentioned in his asylum
   application, Arulnanthy repeated that he ran to his aunt’s house after hearing
   CID officers conversing with his mother. And regarding the May 19
   encounter, Arulnanthy testified that CID officers returned to his house and
   personally threatened him for attending the memorial service.




                                           3
Case: 19-60760      Document: 00516084747          Page: 4    Date Filed: 11/08/2021




                                    No. 19-60760


          Arulnanthy submitted documentary evidence at the hearing to further
   support his application. Some of this evidence pertained to his past
   encounters with the CID. But much of it involved the general country
   conditions in Sri Lanka—and in particular, the situation facing many Tamils
   living there.
          The IJ reviewed Arulnanthy’s application and evidence and
   determined he was not entitled to relief. The IJ found that Arulnanthy was
   not a credible witness based on three omissions and discrepancies. First,
   Arulnanthy testified to the IJ that CID officers visited his home on January 3
   and that he went to their office on his own. But he said in his credible-fear
   interview that they took him to the office against his will. Second, Arulnanthy
   testified that the next time he encountered the CID was on May 10 when
   officers visited his home and spoke with his mother. But he never mentioned
   this event in his credible-fear interview. Finally, Arulnanthy told the IJ that
   CID officers personally spoke with and threatened him on May 19 after he
   attended the memorial service. But he told the asylum officer conducting the
   credible-fear interview that he was not home for that incident and only heard
   about it from his mother.
          Arulnanthy appealed to the Board of Immigration Appeals (“BIA”)
   on several grounds. Mainly, he contended the IJ failed to consider
   Arulnanthy’s background evidence on country conditions. That mattered for
   asylum purposes, he said, because the country reports showed a “pattern or
   practice . . . of persecution” of Tamils. See 8 C.F.R. § 1208.13(b)(2). And it
   mattered for CAT purposes because the IJ had a regulatory obligation to
   consider “all evidence relevant to the possibility of future torture,” including
   “evidence of gross, flagrant or mass violations of human rights within the
   country of removal” and “other relevant information regarding conditions in
   the country of removal.” See 8 C.F.R. § 1208.16(c)(3). Arulnanthy also
   argued that the IJ’s credibility assessment was erroneous, specifically



                                          4
Case: 19-60760      Document: 00516084747           Page: 5   Date Filed: 11/08/2021




                                     No. 19-60760


   because of the IJ’s treatment of Arulnanthy’s testimony regarding the
   January 3 and May 10 incidents. Arulnanthy did not mention his testimony
   about what happened on May 19. Nor did he challenge the IJ’s finding that
   his testimony of past persecution was insufficiently corroborated.
          The BIA dismissed Arulnanthy’s appeal. It upheld the IJ’s credibility
   and corroboration determinations because, it said, they were based on the
   totality of the circumstances and not clearly erroneous. Given that holding,
   it followed that Arulnanthy could not carry his burden of credibly establishing
   past persecution for asylum purposes. As to his fear of both future
   persecution (asylum) and future torture (CAT), the BIA noted Arulnanthy’s
   reliance on general country-conditions evidence regarding Sri Lanka. But it
   refused to consider that evidence because “the Immigration Judge’s adverse
   credibility finding is dispositive and is fully supported by the record, and we
   see no reason to disturb it.” Since the BIA did not find the IJ’s adverse
   credibility finding clearly erroneous, it “decline[d] to address the [IJ’s]
   alternate bases for denying relief in this case.”
          Arulnanthy filed a timely petition for review with this court. He then
   filed an emergency motion for a stay of removal, which our court denied. The
   Government has since indicated that, on January 28, 2020, it removed
   Arulnanthy from the United States. We review the BIA’s decision, and we
   review the IJ’s decision only to the extent it influenced the BIA. Tibakweitira
   v. Wilkinson, 986 F.3d 905, 910 (5th Cir. 2021). We review the BIA’s legal
   conclusions, along with the legal question of our own jurisdiction, de novo. See
   ibid. But we review the BIA’s factual findings, including adverse credibility
   findings, only for substantial evidence. Ibid.; Wang v. Holder, 569 F.3d 531,
   540 (5th Cir. 2009). Substantial evidence supports a decision unless “the
   evidence is so compelling that no reasonable fact finder could fail to find the
   petitioner statutorily eligible for relief.” Mirza v. Garland, 996 F.3d 747, 752
   (5th Cir. 2021) (quotation omitted). But we cannot affirm a decision that



                                          5
Case: 19-60760      Document: 00516084747           Page: 6    Date Filed: 11/08/2021




                                     No. 19-60760


   “fail[s] to address key evidence.” Cabrera v. Sessions, 890 F.3d 153, 162 (5th
   Cir. 2018) (quotation omitted); see also Abdel-Masieh v. INS, 73 F.3d 579, 585
   (5th Cir. 1996) (“While we do not require that the BIA address evidentiary
   minutiae or write any lengthy exegesis, its decision must reflect meaningful
   consideration of the relevant substantial evidence supporting the alien’s
   claims.” (quotation omitted)).
                                          II.
          “[J]urisdiction is always first.” United States v. Shkambi, 993 F.3d
   388, 389 (5th Cir. 2021) (quotation omitted). The Government points out
   that Arulnanthy’s removal to Sri Lanka raises a jurisdictional question
   because Congress gave us jurisdiction to review “a final order of removal.”
   8 U.S.C. § 1252(a)(1). “In cases challenging [such an order], the petitioner’s
   removal from the United States generally renders the petition moot.”
   Mendoza-Flores v. Rosen, 983 F.3d 845, 847 (5th Cir. 2020); see also FDIC v.
   Belcher, 978 F.3d 959, 961 n.1 (5th Cir. 2020) (“[M]ootness is a jurisdictional
   question.”). We’ve nonetheless held that a petitioner’s removal doesn’t
   moot his petition for review when “the petitioner would suffer collateral legal
   consequences from the challenged decision.” Mendoza-Flores, 983 F.3d at
   847.
          Under our precedent, Arulnanthy’s petition is not moot. Arulnanthy
   was ordered removed under 8 U.S.C. § 1229a. See id. § 1229a(a)(3)
   (establishing § 1229a as the default provision governing removal
   proceedings). Thus, if we uphold the BIA’s removal order, Arulnanthy will
   suffer an automatic “period of inadmissibility following removal.” Mendoza-
   Flores, 983 F.3d at 847; see also 8 U.S.C. § 1182(a)(9)(A)(i) (requiring an alien
   “who has been ordered removed . . . at the end of proceedings under [8
   U.S.C. §] 1229a . . . initiated upon the alien’s arrival in the United States” to
   wait five years before seeking readmission). This automatic waiting period is




                                          6
Case: 19-60760        Document: 00516084747             Page: 7      Date Filed: 11/08/2021




                                        No. 19-60760


   a “concrete disadvantage” that is “imposed as a matter of law.” Alwan v.
   Aschroft, 388 F.3d 507, 511 (5th Cir. 2004) (quotation omitted). It therefore
   qualifies under our precedent as a collateral legal consequence that preserves
   the justiciability of Arulnanthy’s petition for review. Mendoza-Flores, 983
   F.3d at 847; see also Max-George v. Reno, 205 F.3d 194, 196 (5th Cir. 2000) (so
   holding for a removal order that triggered the similar 10-year waiting period
   in 8 U.S.C. § 1182(a)(9)(A)(ii)), vacated on other grounds by Max-George v.
   Ashcroft, 533 U.S. 945 (2001) (mem.).
                                             III.
           Because Arulnanthy’s petition isn’t moot, we turn now to the merits.
   Arulnanthy first argues the IJ erroneously rejected his asylum application.
   We begin with the IJ’s adverse credibility finding, which we find is supported
   by substantial evidence. Then we turn to the impact of that adverse
   credibility finding on Arulnanthy’s asylum claim and find the claim
   meritless. 1
                                              A.
           We review an adverse credibility finding for substantial evidence and
   must uphold it “unless it is clear[] from the totality of the circumstances”
   that a “reasonable adjudicator would be compelled to conclude to the
   contrary.” 8 U.S.C. § 1252(b)(4)(B); Morales v. Sessions, 860 F.3d 812, 817
   (5th Cir. 2017) (quotation omitted). Adverse credibility determinations
   “must be supported by specific and cogent reasons derived from the record.”
   Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (quotation omitted). But



       1
         In his briefing, Arulnanthy fails to assert, and therefore abandons, any
   challenges to the BIA’s denial of withholding of removal. See, e.g., Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (holding that petitioners abandon all
   arguments not raised before the court).




                                              7
Case: 19-60760      Document: 00516084747           Page: 8    Date Filed: 11/08/2021




                                     No. 19-60760


   the reasons provided need not “go[] to the heart of the applicant’s claim.” 8
   U.S.C. § 1158(b)(1)(B)(iii); accord Ghotra v. Whitaker, 912 F.3d 284, 289 (5th
   Cir. 2019). Rather, “an IJ may rely on any inconsistency or omission . . . so
   long as the totality of the circumstances establishes that an asylum applicant
   is not credible.” Wang, 569 F.3d at 538 (quotation omitted). This includes
   inconsistencies and omissions that arise when comparing an applicant’s
   statements in a credible-fear interview to his testimony at an immigration
   hearing. Singh, 880 F.3d at 226; see also 8 U.S.C. § 1158(b)(1)(B)(iii)
   (permitting the factfinder to base a credibility determination on “the
   consistency between the applicant’s . . . written and oral statements” and
   “other evidence of record”). Finally, “[n]either an IJ nor the BIA is required
   to accept a petitioner’s explanation for the plain inconsistencies in her
   story.” Morales, 860 F.3d at 817 (quotation omitted).
          The IJ and the BIA provided three specific, cogent, and record-based
   reasons for disbelieving Arulnanthy’s testimony. First, Arulnanthy told his
   credible-fear interviewer that CID officials took him to their office on January
   3 but told the IJ that he went to the CID office on his own. Second,
   Arulnanthy said nothing to his interviewer about the CID’s visit on May 10
   but testified at length before the IJ about that encounter. Third, Arulnanthy
   told the interviewer that CID officials returned to his house on May 19 and
   spoke with his mother because he was not there, but he told the IJ that the
   officials spoke with and threatened him directly.
          These discrepancies show that the evidence would not compel a
   reasonable adjudicator to find Arulnanthy’s testimony credible. Arulnanthy
   relied on three encounters to establish past persecution and torture, and
   inconsistencies plagued his testimony about each of them. In that sense, the
   discrepancies “go[] to the heart of” Arulnanthy’s claims. See 8 U.S.C.
   § 1158(b)(1)(B)(iii). Defects of this kind aren’t required to make an adverse
   credibility finding. See ibid.; Ghotra, 912 F.3d at 289; cf. Morales, 860 F.3d at



                                          8
Case: 19-60760      Document: 00516084747          Page: 9    Date Filed: 11/08/2021




                                    No. 19-60760


   817 (suggesting that substantial evidence may not support an adverse
   credibility finding based on a petitioner’s “fail[ure] to remember non-
   material, trivial details that are only incidentally related to her claim of
   persecution” (quotation omitted)). All the more reason to conclude that
   where they do exist, they easily constitute substantial evidence to support an
   adverse credibility finding.
          Further, Arulnanthy completely failed to mention one of the three
   encounters during his credible-fear interview—an omission that likely
   “justifies the BIA’s refusal to overturn the IJ’s” credibility ruling “in and of
   itself.” Morales, 860 F.3d at 817 (upholding an adverse credibility
   determination where the petitioner “fail[ed] to mention half of the reason
   that she claim[ed] to possess a well-founded fear of persecution” in her
   asylum application). Combine that omission with the fact that Arulnanthy
   “directly contradicted himself on [other] aspect[s] of his story,” and
   Arulnanthy faces an uphill battle in opposing the agency’s credibility finding.
   Ghotra, 912 F.3d at 289.
          Arulnanthy offers three responses, none of which is persuasive. First,
   he suggests it’s inappropriate for an immigration court to rely on credible-
   fear interview transcripts to determine credibility. See Zhang v. Holder, 585
   F.3d 715, 724–25 (2d Cir. 2009) (explaining that credible-fear interviews
   “warrant . . . close examination” and that “adverse credibility
   determinations based on ‘discrepancies’ with a credible fear interview should
   be examined with care to ensure that they are not arbitrary”). To the extent
   Arulnanthy contends credibility can never be challenged by reference to a
   credible-fear worksheet, we have already rejected that argument. See Singh,
   880 F.3d at 226 (relying on inconsistencies between the petitioner’s credible-
   fear interview and his hearing testimony to uphold an adverse credibility
   determination). And to the extent Arulnanthy contests the reliability of his
   own credible-fear interview, the record belies that claim. “While the record



                                          9
Case: 19-60760     Document: 00516084747           Page: 10   Date Filed: 11/08/2021




                                    No. 19-60760


   of the interview is a summary and not a verbatim transcript, it is clear from
   the record that the [asylum officer] asked follow up questions to enable
   [Arulnanthy] to develop his account, and there is no indication that
   [Arulnanthy] was reluctant to reveal relevant information or that he was
   unable to understand the questions asked.” Ibid.
          Second, Arulnanthy provides alternative explanations for his
   inconsistencies. For example, Arulnanthy asserts that it was the asylum officer
   who first suggested that CID officials “took [him] to their office” on January
   3 and that he unwittingly accepted the interviewer’s suggestion. But
   Arulnanthy did far more than simply accept a suggestion. He instead
   affirmatively stated that that CID officials “took [him] to their office.” He
   also said he fully understood the asylum officer’s questions and did not have
   anything to add or clarify at the end. Given those facts, the IJ and the BIA
   were not “required to accept [Arulnanthy’s] explanation for the . . .
   inconsistencies in [his] story.” Morales, 860 F.3d at 817 (quotation omitted).
          Arulnanthy also offers alternative explanations for his discrepancies
   related to the May 10 and May 19 incidents. He insists that his failure to
   mention the CID’s May 10 visit during the credible-fear interview is
   immaterial because his interview wasn’t long enough for him to detail all the
   facts underlying his asylum claim. He similarly contends that “the nature of
   the Credible Fear Interview” excuses his statement that he “was not there”
   when CID officials stopped by his home on May 19. These explanations
   reduce to a general attack on credible-fear-interview-based credibility
   determinations and are unpersuasive for the reasons discussed above.
   Further, Arulnanthy failed to object to the IJ’s treatment of the May 19
   inconsistencies before the BIA. So he cannot do so now. See 8 U.S.C.
   § 1252(d)(1) (restricting judicial review of final removal orders where “the
   alien has [not] exhausted all administrative remedies available to the alien as
   of right”); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004) (per curiam)



                                         10
Case: 19-60760     Document: 00516084747           Page: 11    Date Filed: 11/08/2021




                                    No. 19-60760


   (holding that § 1252(d)(1)’s exhaustion requirement is jurisdictional and
   applies issue by issue).
          Finally, Arulnanthy asserts that the IJ improperly rejected his attempt
   to corroborate his inconsistent testimony with other evidence of past
   persecution. See Dayo v. Holder, 687 F.3d 653, 657–58 (5th Cir. 2012) (finding
   that an alien’s failure to submit reliable documentary evidence supported IJ’s
   credibility determination). That’s because, Arulnanthy contends, (1) the IJ
   faulted him for failing to submit a letter from his mother as corroboration
   without inquiring whether such evidence was reasonably available, see 8
   U.S.C. § 1158(b)(1)(B)(ii), and (2) the IJ’s reasons for discounting the
   corroborative letters Arulnanthy did submit were unpersuasive. But
   Arulnanthy didn’t make either of those arguments before the BIA. That
   means the arguments are unexhausted and cannot be considered here. See 8
   U.S.C. § 1252(d)(1); Roy, 389 F.3d at 137.
                                         B.
          Arulnanthy next argues the BIA wrongly treated its adverse credibility
   finding as dispositive of his asylum claim. To qualify for asylum, Arulnanthy
   must show he “is a refugee within the meaning of section 1101(a)(42)(A) of
   . . . title [eight].” 8 U.S.C. § 1158(b)(1)(A). That section defines “refugee”
   to include any person who is unable or unwilling to return to his home
   country “because of persecution or a well-founded fear of persecution on
   account of race, religion, nationality, membership in a particular social group,
   or political opinion.” Id. § 1101(a)(42)(A); see also 8 C.F.R. § 1208.13(b)
   (asylum available to an alien who shows either “past persecution” or a “well-
   founded fear of future persecution” (emphasis added)).
          More concretely, an applicant can obtain asylum relief if (1) “[t]he
   applicant has a [subjective] fear of persecution in his or her country of
   nationality” on account of a protected ground, (2) “[t]here is a reasonable




                                          11
Case: 19-60760     Document: 00516084747           Page: 12   Date Filed: 11/08/2021




                                    No. 19-60760


   possibility of suffering such persecution if he or she were to return to that
   country,” and (3) the applicant “is unable or unwilling to return to . . . that
   country because of such fear.” 8 C.F.R. § 1208.13(b)(2)(i). It follows that
   “[t]o show a well-founded fear of persecution, an alien must have subjective
   fear of persecution, and that fear must be objectively reasonable.” Cabrera,
   890 F.3d at 159–60 (quotation omitted). Even so, asylum applicants who
   establish past persecution “shall also be presumed to have a well-founded
   fear of [future] persecution.” 8 C.F.R. § 1208.13(b)(1).
          Arulnanthy faults the BIA for treating the adverse credibility
   determination as dispositive of his asylum claim. After the BIA upheld the
   IJ’s credibility determination—including specifically that Arulnanthy could
   not “credibly establish past persecution”—the BIA turned to his claimed
   fear of future persecution. The BIA first held Arulnanthy’s failure to show
   past persecution meant he was entitled to no presumption that he had such a
   fear. See ibid. The BIA then held, without further analysis, that “in light of
   the credibility determination, he has [also] not independently carried” the
   burden of showing a subjective, and objectively reasonable, fear of future
   persecution. See id. § 1208.13(b)(2)(i).
          We apply de novo review, see Tibakweitira, 986 F.3d at 910, and
   conclude the BIA was correct: The adverse credibility finding was fatal to
   Arulnanthy’s asylum claim. That’s for two reasons.
          First, an asylum claim based on fear of future persecution requires
   subjective fear. Cabrera, 890 F.3d at 159–60; 8 C.F.R. § 1208.13(b)(2)(i).
   Some asylum claims are entitled to a presumption on this score based on their
   past persecution. 8 C.F.R. § 1208.13(b)(1). Arulnanthy, however, is not
   entitled to that presumption; he instead must prove his subjective fear to win
   his asylum claim..




                                         12
Case: 19-60760     Document: 00516084747            Page: 13     Date Filed: 11/08/2021




                                     No. 19-60760


          Second, Arulnanthy’s lack of credibility precluded him from doing so.
   That’s because, unless the IJ or the BIA specify otherwise, an adverse
   credibility finding operates as a blanket rejection of every piece of testimony
   the applicant has offered. See Wang, 569 F.3d at 539–40 (treating credibility
   as a binary inquiry and discussing, among other things, “the general
   believability of [the alien’s] story” on the way to affirming an adverse
   credibility finding); Herrera Morales v. Sessions, 860 F.3d 812, 816–17 (5th
   Cir. 2017) (similar); Zhang v. Gonzales, 432 F.3d 339, 343–45 (5th Cir. 2005)
   (similar). And if none of Arulnanthy’s testimony is credible, Arulnanthy
   cannot possibly establish a subjective fear of persecution.
          This global approach is the only way to make sense of the text and
   structure of the INA’s “credibility determination” provision. 8 U.S.C.
   § 1158(b)(1)(B)(iii). That provision directs triers of fact to “[c]onsider[] the
   totality of the circumstances, and all relevant factors,” when making
   credibility determinations. Ibid. It goes on to give a laundry list of
   considerations factfinders should consider. Ibid. Those include, inter alia,
   “the inherent plausibility of the . . . account,” the internal consistency of the
   applicant’s statements, the consistency of those statements with other
   evidence, “and any inaccuracies or falsehoods in such statements”—even
   those not going “to the heart of the applicant’s claim.” Ibid. And in the end,
   the factfinder arrives at a yea-or-nay “credibility determination.”
          Section 1158(b)(1)(B)(iii) allows an IJ (and by extension, the BIA) to
   make a global inference of untrustworthiness based on discrete problems with
   parts of an applicant’s testimony. Rather than look for diamonds of truth in a
   rough of falsehoods, the IJ may infer from the falsity (or inaccuracy or
   inconsistency) of some testimony that all of an applicant’s testimony is to be
   disregarded. Cf. Wang, 569 F.3d at 539 (explaining that IJs rightly rely on
   details “to sift honest, persecuted aliens from those who are feigning”
   (quotation omitted)). In short, unless an adverse credibility determination



                                          13
Case: 19-60760     Document: 00516084747            Page: 14    Date Filed: 11/08/2021




                                     No. 19-60760


   acts as a rejection of all the applicant’s testimony, it’s hard to see what work
   § 1158(b)(1)(B)(iii) is doing.
          And the statute allows IJs to base adverse credibility findings on
   testimonial problems that do not “go[] to the heart of the applicant’s claim.”
   § 1158(b)(1)(B)(iii). This clause is nonsense unless an adverse credibility
   finding can carry global effect: The clause explicitly allows an IJ to rest an
   entire credibility finding on “inconsistenc[ies], inaccurac[ies], or
   falsehood[s]” that do not go directly to central issues. If an adverse credibility
   finding is nothing more than a finding that one particular factual claim within
   the applicant’s testimony is false, that makes no sense. See W. Va. Univ.
   Hosps. v. Casey, 499 U.S. 83, 101 (1991) (“[I]t is our role to make sense rather
   than nonsense out of the corpus juris.”). The whole idea behind the clause
   (and indeed, all of § 1158(b)(1)(B)(iii)) is that problems with some of an
   applicant’s factual claims can justify a finding that all the applicant’s factual
   claims are false—or at least not worthy of reliance and thus worthy of
   disregard. So we conclude that, as a general matter, an adverse credibility
   determination is a rejection of every part of an applicant’s testimony unless
   the IJ or BIA say otherwise.
          This case is a prime example of the yes-or-no approach to credibility.
   The IJ didn’t cherry-pick one piece of Arulnanthy’s testimony as credible
   and another as uncredible. The IJ instead deemed the whole story, including
   the “application in whole,” not to be trustworthy. He explained:
          In light of the omissions and discrepancies detailed above, the
          Court makes an adverse credibility finding. The falsity and
          inconsistency of information in addition to Respondent’s lack
          of candor and his submitted documents call into question the
          veracity of his testimony. The inconsistencies and omission
          between his testimony, his I-589, his documents submitted in




                                          14
Case: 19-60760       Document: 00516084747              Page: 15       Date Filed: 11/08/2021




                                         No. 19-60760


           support of his application, and his application in whole
           undermine Respondent’s application. 2
   That broad adverse credibility determination forecloses a showing of
   subjective fear. If none of Arulnanthy’s testimony is taken as credible, then
   he could not establish a subjective fear of persecution.
           Arulnanthy’s only counterargument is that he could establish certain
   objective facts—such as his ethnicity and his status as an asylum-seeker—
   without his uncredible testimony. That’s true but irrelevant. Those objective
   facts alone—without any reference to Arulnanthy’s uncredible testimony—
   simply cannot establish that he subjectively fears future persecution. So the
   BIA was correct to hold that the adverse credibility finding forecloses his
   asylum application.
                                              IV.
           Finally, we turn to Arulnanthy’s CAT claim. And here, we agree with
   him. We first hold that the BIA was wrong to treat the adverse credibility
   determination as dispositive of his CAT claim. Then we explain the scope of
   our remand.
                                               A.
           By way of federal regulation, Arulnanthy is eligible for CAT relief if
   he can “establish that it is more likely than not that he . . . would be tortured
   if removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2).


       2
          The only sentence in the IJ’s opinion suggesting anything else is the
   following: “While he may have a subjective fear of returning to Sri Lanka, the
   Court finds his subjective fear is not objectively reasonable.” But this statement—
   already couched in “even-if” form—is from a section of the opinion that begins:
   “Had [Arulnanthy] been found credible the Court would still deny [his]
   application.” So there’s no reason to think the IJ found Arulnanthy’s subjective-
   fear testimony credible.




                                               15
Case: 19-60760     Document: 00516084747           Page: 16    Date Filed: 11/08/2021




                                    No. 19-60760


   The regulations define “torture” to include “any act by which severe pain
   or suffering . . . is intentionally inflicted on a person” by or with the
   acquiescence of a public official for informational, punitive, coercive, or
   discriminatory purposes. Id. § 1208.18(a)(1).
          The CAT regulations impose specific requirements on IJs and the
   BIA. Though past torture is not enough for CAT relief, IJs and the BIA must
   consider “all evidence relevant to the possibility of future torture” when
   deciding whether future torture is more likely than not. See id.
   § 1208.16(c)(3)(i). They must also consider “[e]vidence of gross, flagrant or
   mass violations of human rights within the country of removal” and any
   “[o]ther relevant information regarding conditions in the country of
   removal.” Id. § 1208.16(c)(3) (listing other required considerations).
          Our precedent imposes its own requirement: CAT claims are
   “distinct from asylum and withholding-of-removal claims and should receive
   separate analytical attention.” Santos-Alvarado v. Barr, 967 F.3d 428, 436
   (5th Cir. 2020) (quotation omitted); see also Efe v. Ashcroft, 293 F.3d 899, 907
   (5th Cir. 2002) (cautioning against “overreliance on an adverse credibility
   ruling” in the CAT context).
          Here, the BIA violated the CAT regulations by ignoring Arulnanthy’s
   hundreds of pages of evidence about country conditions in Sri Lanka. The
   applicable regulation, 8 C.F.R. § 1208.16(c)(3), in fact requires the BIA to
   consider “[e]vidence of gross, flagrant or mass violations of human rights
   within the country of removal” and any “[o]ther relevant information
   regarding conditions in the country of removal” in its likelihood-of-torture
   assessment. That provision has no exception for cases of adverse credibility
   determinations. The BIA’s decision did not even pretend to consider
   Arulnanthy’s country-conditions evidence, much of which went to human-
   rights violations. That lack of consideration was error.




                                          16
Case: 19-60760     Document: 00516084747            Page: 17   Date Filed: 11/08/2021




                                     No. 19-60760


          The Government’s supposedly contrary precedents do not compel a
   different conclusion. First, the Government points to Dayo v. Holder, where
   we held that a lack of credible evidence “mean[t] that [the petitioner could
   not] show he will be tortured,” and therefore “he is not entitled to relief
   under the CAT.” 687 F.3d 653, 659 (5th Cir. 2012). Second, it points to Efe.
   There, we denied CAT relief, explaining that an adverse credibility
   determination rendered it “not more likely than not that [the petitioner] will
   go to prison in [his home country] and face a risk of torture.” 293 F.3d at
   907–08 (emphasis added). An even stronger citation (which the Government
   did not offer) would have been to Ghotra v. Whitaker, 912 F.3d 284 (5th Cir.
   2019). There, also in the CAT context, we explicitly rejected a petitioner’s
   argument that “the BIA erred by failing to discuss any of the supporting
   reports and articles” he had submitted to show general hostility to members
   of his faith and political party. Id. at 289–90 (quotation omitted). On the
   Government’s view, these cases establish that there can be no CAT relief
   after an adverse credibility finding.
          Yet in each of those cases, the adverse credibility finding was decisive
   only because there was no independent, non-testimonial evidence going to
   the likelihood of torture. The CAT claim in Dayo was doomed by “the same
   lack of evidence” that had undercut the petitioner’s asylum claim, including
   a “lack[] [of] supporting evidence” to back up his uncredible testimony. 687
   F.3d at 658–59. In Efe, the credibility assessment went “directly to the issue”
   of torture—but only because the petitioner alleged no “general atmosphere
   of torture in [his home country] against” members of the relevant group. 293
   F.3d at 907–08. And in Ghotra, the petitioner “offered no explanation for
   how the[] materials” he provided “independently establishe[d] his eligibility
   for relief.” 912 F.3d at 290. Here, by contrast, Arulnanthy offered non-
   testimonial evidence that could independently establish his entitlement to
   CAT relief. So the Government’s cases are easily distinguishable.




                                           17
Case: 19-60760     Document: 00516084747            Page: 18   Date Filed: 11/08/2021




                                     No. 19-60760


                                          B.
          None of this is to say that Arulnanthy will ultimately receive the CAT
   relief he seeks. It may be, for example, that his country reports fail to show
   harm that rises to the level of “torture.” But that is not a question for this
   court at this stage. As the Supreme Court explained in INS v. Orlando
   Ventura:
          Within broad limits the law entrusts the agency to make the
          basic asylum eligibility decision here in question. In such cir-
          cumstances a judicial judgment cannot be made to do service
          for an administrative judgment. Nor can an appellate court in-
          trude upon the domain which Congress has exclusively en-
          trusted to an administrative agency. A court of appeals is not
          generally empowered to conduct a de novo inquiry into the mat-
          ter being reviewed and to reach its own conclusions based on
          such an inquiry. Rather, the proper course, except in rare cir-
          cumstances, is to remand to the agency for additional investi-
          gation or explanation.
   537 U.S. 12, 16 (2002) (quotation omitted).
          No “rare circumstances” are present here. As in Orlando Ventura, the
   law entrusts the agency with assessment of Arulnanthy’s country-conditions
   evidence and his CAT claim in the first instance. See 8 C.F.R.
   § 1208.16(c)(4). Because the BIA did not consider that evidence or its impact
   on Arulnanthy’s CAT claim when he asked it to, we must order the BIA to
   do so on remand. See Orlando Ventura, 537 U.S. at 16–17. A remand order is
   consistent with “well-established principles of administrative law” and will
   enable the BIA to “evaluate the evidence” and “make an initial
   determination” so a court can “later determine whether its decision exceeds
   the leeway the law provides.” Ibid.; see also, e.g., Iruegas-Valdez v. Yates, 846
   F.3d 806, 813 (5th Cir. 2017); Abdel-Masieh, 73 F.3d at 585, 587.




                                          18
Case: 19-60760     Document: 00516084747            Page: 19   Date Filed: 11/08/2021




                                     No. 19-60760


                                 *        *         *
          The collateral consequences of the BIA’s order ensure that
   Arulnanthy’s petition for review remains justiciable despite his removal to
   Sri Lanka. Substantial evidence supports the finding that Arulnanthy was not
   a credible witness. And the BIA was right to consider Arulnanthy’s lack of
   credibility fatal to his asylum claim. But the BIA’s refusal to consider his
   country-conditions evidence in the purely objective CAT context was error.
   We therefore REMAND the petition as to the CAT claim and DENY it in
   all other respects.




                                          19